DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, the disclosure as originally filed does not appear to provide support for the limitations of claim 6. It would seem that corresponding thereto is the embodiment of Figs. 7 and 8. However, as shown in Fig. 8, the cut is made at line 90, which is not a centerline, as claimed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada (JP2002135936A).
Hamada reads on the claims as follows (refer to Figs. 1, 13 and 14 and para. [0071] and [0072]):
Claim 1.  A method of forming a winding for an electric machine comprising: 
bending a wire (100) between a plurality of forming structures1 such that the wire is bent into a zigzag shape (see Fig. 13 and  “wire 100 is deformed in a zigzag shape” in para. [0071]); and 
cutting the wire at a plurality of cut locations along the zigzag shape to form a plurality of segmented conductors, each of the segmented conductors including a single end turn and two cut legs extending from opposite sides of the single end turn (see Fig. 14 and “cut the flattened end portion into individual U-shaped conductors 1” in para. [0071]).  
Claim 2.  The method of claim 1 further comprising inserting the legs of the plurality of segmented conductors into slots of a stator core in an axial direction such that the single end turn is positioned at one end of the stator core and the two cut legs extend from the opposite side of the stator core.  See Fig. 1 and para. [0045].
Claim 3.  The method of claim 2 further comprising bending the legs of each of the plurality of segmented conductors to form a series of leg ends, and welding adjacent leg ends together.  See para. [0045].
Claim 4.  The method of claim 1 wherein the zigzag shape of the wire defines a plurality of first end turns on one side of the zigzag shape, a plurality of second end turns on an opposite side of the zigzag shape, and a plurality of straight portions extending between the first end turns and the second end turns.  See Fig. 13.
Claim 11.  The method of claim 4 wherein at least the first end turns define a first winding pitch along a first length (e.g. left half of the wire of Fig. 13) of the wire on a first side of the zigzag shape, and wherein said first end turns define a second winding pitch along a second length (e.g. right half of the wire in Fig. 13) of the wire on a second side of the zigzag shape.  The first and second winding pitch are equal. 
Claim 12.  The method of claim 4 wherein at least the first end turns define a first end turn height along a first length of the wire (left half of the wire of Fig. 13) on a first side of the zigzag shape, and wherein said first end turns define a second end turn height along a second length (right side of the wire in Fig. 13) of the wire on a second side of the zigzag shape.  The first and second height are equal.
Claim 13.  The method of claim 4 wherein said act of inserting said wire between the plurality of forming structures includes inserting a plurality of wires between the plurality of forming structures, wherein said act of bending said wire includes bending each of the plurality of wires into a zigzag shape, and wherein said act of cutting said wire at the plurality of cut locations includes cutting each of said plurality of wires at the cut locations.  
Claim 20.  A method of making segmented conductors for an electric machine winding, the method comprising: 
forming an elongated wire (100, Fig. 13) into a series of alternating first end turns and opposing second end turns with straight portions connecting the first end turns to the second end turns; and 
cutting the wire (see Fig. 14 and para. [0071]) at a plurality of segmented conductors, each of said segmented conductors including a single end turn and two cut legs extending from opposite sides of the single end turn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada.
Hamada reads on the claims as follows (limitations not disclosed are crossed out, below):
Claim 5.  The method of claim 4 wherein each of the first end turns define a first pitch, wherein each of the second end turns define a second pitch 
Claim 6. 
Claim 7.  The method of claim 5 wherein the transverse line is closer to the second end turns than the first end turns.  See Fig. 14, the cuts are made near the lower end.
Claim 8.  The method of claim 7 wherein the second end turns define 
Claim 9.  The method of claim 4 wherein each of the second end turns defines an apex, 
Claim 10.  The method of claim 9 wherein the act of cutting the wire at each of the cut locations results in each of the segmented conductors having 

Regarding claims 5, 7 and 8, Hamada forms the lower end turns the same size as the upper end turns, i.e. the second pitch is the same as the first pitch. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the second end turns (i.e. lower end turns in Figs. 13 and 14) as small as possible (i.e. with a tighter curve) to reduce the amount of wire being wasted as scrap when making the cuts. 
Regarding claims 9 and 10, Hamada completely removes the second (i.e. lower) end turns, thereby obtaining straight legs that can be easily inserted into the stator slots (as discussed in para. [0045]), but also generates a lot of scrap. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to make a single cut at the apex of each second end turn. In considering how to reduce the amount of wasted wire, making the cut at the apex of the second end turn would have readily presented itself as an obvious solution, by simple observation of the fact that cutting closer to the second end turn results in less wasted wire. One of ordinary skill in the art would have found the result predictable. Further, since Hamada utilizes U-shaped conductors having straight portions, inserting them into the stator core, it would have also been obvious to straighten the curved ends resulting from the apex cut, to obtain straight legs.
Regarding claim 6, Hamada discloses the claimed invention except for the transverse line being a centerline that bisects each of the straight portions. As noted in the rejection under 35 U.S.C. 112(a) the examiner understands claim 5 as being drawn to the embodiment in Figs. 7 and 8. Therefore, there appears to be no support for the limitations of claim 6. However, to the extent Applicant may disagree with this interpretation, it is nevertheless deemed it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the location of the cut at various points, including at as claimed in claim 6. For example, if making conductor segments for different stator sizes (e.g. full length and half length), one of ordinary skill in the art would have found it obvious to use the same type of zigzag wire and merely make the cut at the desired location to obtain conductor segments of the proper length.
Claim(s) 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Neet (US2007/0277899A1).
Hamada further reads on the claims as follows (limitations not disclosed are crossed out, below):
Claim 14.  The method of claim 1 
Claim 15.  The method of claim 14 wherein bending the wire between the plurality of forming structures comprises inserting a wire between a plurality of forming structures (see footnote 1, above) 
Claim 16.  A method of making segmented conductors for an electric machine winding, the method comprising: 
bending a wire (100) into a zigzag shape (see Fig. 13 and para. [0071]), the zigzag shape defining a plurality of first end turns (e.g. upper end turns in Fig. 13) on one side of the zigzag shape, a plurality of second end turns (e.g. lower end turns in Fig. 13) on an opposite side of the zigzag shape, and a plurality of straight portions (see Fig. 13) extending between the first end turns and the second end turns, 
cutting the wire (see Fig. 14) at a plurality of cut locations along the zigzag shape to form a plurality of segmented conductors, each of the segmented conductors including an single end turn and two cut legs extending from opposite sides of the single end turn.  
Claim 17.  The method of claim 16 wherein a transverse line is defined that intersects each of the straight portions of the zigzag shape, and wherein the cut locations are locations where the transverse line intersects the straight portions. See Fig. 14.  
Claim 19.  The method of claim 16 wherein each of the second end turns defines an apex, 
Hamada discloses the claimed invention, as discussed above, except for the manner in which the wire is deformed into the zigzag portion.
It is known in the art to deformed such a wire into the zigzag shape by means of an apparatus comprising a plurality of forming structures (24a, 24b) includes two parallel axial surfaces and a reversal surface bridging the two parallel axial surfaces (see all figures, especially 5 and 7).  Bending the wire between the plurality of forming structures comprises inserting a wire between the plurality of forming structures of the wire forming apparatus positioned in an expanded configuration (see Fig. 7), and moving the forming structures of the wire forming apparatus into a contracted configuration such that the wire is bent into a zigzag shape (see Fig. 5).
In view of the teachings of Neet, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize an apparatus such as that of Neet to deform the wire 100 of Hamada into the zigzag shape, with predictable results. Utilizing such an apparatus would result in the first end turns being bent simultaneously during the act of bending the wire into the zigzag shape.
Regarding claim 19, please refer to the rejection of claims 9 and 10. The same rationale applies with respect to the obviousness of claim 19.
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Neet and further in view of Hashimoto (US20200169151A1).
Hamada as modified in view of Neet renders obvious the claimed invention, except for the transverse line being a centerline that bisects each of the straight portions. 
Hashimoto discloses a process in which, similarly to the claimed invention, individual segmented conductors are formed by cutting from a deformed wire. In Hashimoto the wire is not deformed into a zigzag shape. Rather, the wire is wound into stacked loops, such that when the wire is cut, multiple segmented conductors can be formed (see S1 and S2 in Fig. 3). Moreover, the cut is made along a transverse line which bisects the straight portions (see S2 in Fig. 3), thereby producing segmented conductors without any wasted wire and without any bends in the straight portions, and producing twice the number of segmented conductors, relative to a process in which the cut is made near the second end portions.
Taking into consideration the teachings of Hamada and Hashimoto, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the process of Hamada (as modified in view of Neet) by making the cut along a centerline as claimed. One of ordinary skill in the art would have realized from Hashimoto that if the cut bisects the straight portions, there would be no wasted material, and more segmented conductors could be produced at the same time.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the rejection of claim 6 under 35 U.S.C. 112(a), Applicant argues “each of Figs. 3, 9A and 9B show the cutline as a centerline” and, “[a]ccordingly, the specification clearly provides support for the limitations of claim 6.” 
The examiner respectfully disagrees. Claim 5 requires the limitation “wherein each of the first end turns define a first pitch, wherein each of the second end turns define a second pitch that is different from the first pitch.” The only relevant embodiment appears to be that of Figs. 7 and 8, in which the lower end turns and the upper end turns do not have the same pitch. In figures 3, 9A and 9B, the upper and lower end turns have the same pitch. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In order to form a zigzag shape at least two forming structures are necessary, one preventing a portion of the wire from moving while the other applies a force deforming a free portion of the wire.